By the Court

McDonald, J.
delivering the opinion.
The motion to amend was made at the appearance Term of the cause. The defendant, therefore, appearing by attornéy to resist the motion, had notice of it at the answering Term of the Court, in ample time to file his defence, and to prepare his proofs to sustain it. But if there had been any peculiar circumstance connected with the defence, making it necessary to the defendant to have the full benefit of the seventeen days before Court, the time fixed by law, for his service, to prepare his pleas or his answer, and if that fact had been made to appear satisfactorily to the presiding Judge, the cause would, no doubt, have been continued, so as to have allowed the defendant until the succeeding Term to answer, thus making that the appearance Term of the cause. If a motion to amend be made by either party at the trial Term. *402of a cause, and if the matter in regard to which the amendment is asked be something material, and the Court allow it, the opposite party has it it in his power to compel the amending party to continue the cause. In that event, the ■party opposing the amendment, has more time to prepare his proofs for the trial, than it the pleadings had been originally perfect. He cannot be prejudiced.
But it is argued, that inasmuch as the amendment in this case was to substitute a plaintiff for the one in whose name the suit was brought, it will make a new case, which is not admissible. The same argument may be urged against every amendment; for a declaration or plea, after amendment, is not identical with it before amendment. In this case the action brought is assumpsit. That is the proper form of action, and may be sustained on the note sued on, whether the suit be in the name of the payee, or, if it had been negotiable, in the name of an indorsee.
The note sued on in the declaration is set out. The names of the makers and of the payee are stated; and the amount of the note, the consideration, and the time when payable, are set forth. The entire beneficial interest in the note sued on must be presumed to be in the parties in whose names the suit was originally brought. The payee, by negotiating it, gave the persons to whom he passed it, impliedly, irrevocable authorityr to sue in his name, if a suit should be necessary to its collection. We think that our statutes of amendment are broad enough to allow of this amendment. Cobb, 484, 486, 493.
In England, the rule is, that “in all cases of contracts, if it appear upon the face of the pleadings, that there are other obligees, covenantees or parties to the contract,who ought to be,, but are not, joined as plaintiffs in the action, it is fatal on demurrer, or on motion in arrest of judgment, or on error.” 1st Chilly's Pleadings, 14. The good sense of this rule in England has been questioned, and although it is a grave error there to misjoin as well as to nonjoin a plaintiff, the *403Court has allowed, in a hard case, a plaintiff's name to be-struck from the declaration, in an action of assumpsit, when the statute of limitations would bar a fresh action. Ib. note is. By express enactment there can arise no difficulty from the non-joinder of a party plaintiff. Cobb, 493.
The amendment under consideration cannot affect injuriously the rights of the defendant. The contract and the parties to the contract are the same, and he has ample time to-remodel his defence, if necessary to meet the case in the name of the payee, who has no longer an interest in the contract, and is only a nominal party. This case is within the purpose, meaning and intent of the statutes authorizing amendments to be made, and the judgment of the Court below must be affirmed.
While pronouncing the judgment of the CouTt, I will take occasion to say, for myself, that according to my judgment, that such cases as that presented in the record, cannot be brought before this Court under the Constitution and law organizing this Court.
Judgment affirmed